ICJ_036_AerialIndicent1955_USA_BGR_1959-09-09_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ÉTATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 9 SEPTEMBRE 1959

1959

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF 9 SEPTEMBER. 1959
La présente ordonnance doit étre citée comme suit:
« Affaire relative à Vincident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance. du 9 septembre 1959: C.I. J. Recueil 1959, p. 270.»

This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United States of America v. Bulgaria),
Order of 9 September 1959: I.C.J. Reports 1959, p. 270.”

 

N° de vente : 216
Sales number

 

 

 
270

INTERNATIONAL COURT OF JUSTICE

YEAR 1959
g September 1959

CASE CONCERNING THE
AERIAL INCIDENT OF

27 JULY 1955
(UNITED STATES OF AMERICA v. BULGARIA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court;

Having regard to the Application filed in the Registry on
28 October 1957 whereby the Government of the United States of
America instituted proceedings against the Government of the
People’s Republic of Bulgaria;

Having regard to the Order of 26 November 1957 fixing 2 June
1958 as the time-limit for the filing of the Memorial of the Govern-
ment of the United States of America;

Having regard to the Order of 27 January 1958 fixing 9 December
1958 as the time-limit for the filing of the Counter-Memorial of the
Government of the People’s Republic of Bulgaria;

1959

9 September

General List:
No. 36

Having regard to the Order of 19 May 1958 extending to 2 Sep- |

tember 1958 the time-limit fixed for the filing of the Memorial of
the Government of the United States of America and to 9 June 1959
the time-limit for the filing of the Counter-Memorial of the Govern-
ment of the People’s Republic of Bulgaria;

Having regard to the Order of 12 August 1958, whereby the
time-limit previously fixed for the Memorial of the Government of
the United States of America at 2 September 1958 was extended

4
AERIAL INCIDENT (U.S.A. Y. BULGARIA) (ORDER Q IX 59) 271

to 2 December 1958, the time-limit for the Counter-Memorial of
the Government of the People’s Republic of Bulgaria remaining
fixed at 9 June 1959;

Having regard to the Memorial filed by the Government of the
United States of America within the time-limit fixed;

Having regard to the Order of 8 October 1958 extending to
9 September 1959 the time-limit fixed for the filing of the Counter-
Memorial of the Government of the People’s Republic of Bulgaria;

Whereas, within the time-limit so fixed, the Government of the
People’s Republic of Bulgaria filed a document setting forth certain
Preliminary Objections and asking the Court to adjudge and declare
that the Court is without jurisdiction in the case concerning the
Aerial incident of 27 July 1955 and that the Application of the
Government of the United States of America, filed in the Registry
of the Court on 28 October 1957, is inadmissible;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation
by the other Party of a written statement of its Observations and
Submissions on the Preliminary Objections;

Fixes 9 November 1959 as the time-limit within which the
Government of the United States of America may present a written
statement of its Observations and Submissions on the Objections
raised by the Government of the People’s Republic of Bulgaria.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this ninth day of September
one thousand nine hundred and fifty-nine, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United States of America and
to the Government of the People’s Republic of Bulgaria respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
